DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the header position control system" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulze (US 2018/0368317) in view of Keye (WO 2008/098290).
Regarding claims 1-2, 4-5, 8, 12, 15 and 18 Schulze discloses an agricultural combine (¶0030) comprising: a chassis; a header (2) comprising: a center section (4) extending in a lateral direction from a first end to a second end with a lateral centerline of the center section between the first end and the second end, a first Inboard height sensor located on the center section between the lateral centerline and the first end of the center section and configured to output a first inboard height sensor signal, a second inboard height sensor located on the center section between the lateral centerline and the second end of the center section and configured to output a second inboard height sensor signal (Figure 1 shows middle sensors 10 located between angle sensors 14 that measure the angles of the wings 6 in relationship to the center section 4), a first wing section (6) movably attached to the first end of the center section and extending in the lateral direction from a first inboard end to a first outboard end, the first wing section being movable relative to the center section through a first range of motion (¶0032 discloses pivotable wings), a first outboard height sensor (Figure 1 shows that the wings each have distal height sensor 10 in the form of a mechanical range finder) located on the first wing section between the first inboard end and the first outboard end, the first outboard height sensor being configured to output a respective first outboard height sensor signal, a second wing section (6) movably attached to the second end of the center section and extending in the lateral direction from a second inboard end to a second outboard end, the second wing section being movable relative to the center section through a 
Schulze discloses single wing sensors to measure the distance from the ground of the wings and is therefore lacking a plurality.  
First, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to comprise a plurality of height sensors for the purpose of error reduction, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  One of ordinary skill of the art would recognize that adding a plurality of height sensors at the end of the wing to achieve an average would result in a more precise height measurement.  The additional step of averaging would be considered to be performed by a controller subsystem.  
Second, for the sake of argument, height control of winged agricultural implements to include sprayers and headers is old and well known in the art and Keye discloses a method of controlling a winged implement and teaches the use of a plurality of sensors mounted to wings (Page 9 lines 1-8 discloses the use of plurality of height sensors that can be averaged to provide an accurate estimate of wing height). 


Regarding claims 3 and 13, the combination discloses a single controller with the additional taught step of averaging a plurality of height sensors.  As there is only one controller, the controller is considered to perform this subsystem process as well making it an integral circuit.  

Regarding claims 6, 9 and 16, the combination discloses wherein the plurality of wing height sensors comprise at least three first outboard height sensors laterally spaced between the first inboard end and the first outboard end (Keye page 7 lines 11-13 discloses a plurality of sensors spaced along the wing).

Regarding claims 11, 14 and 20, the combinations header position control system is considered to operate based on only four header height input variables, and is configured to receive the first inboard height sensor signal, the second inboard height sensor signal (Schulze middle sensors 10), the single emulated first outboard height sensor signal, and the single emulated second outboard height sensor signal (Keye’s taught averaging of a plurality of sensors for each wing) as the only four header height input variables. 




Allowable Subject Matter
Claims 7, 10, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weidenbach (US 2020/0029484).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671